9 F.3d 119
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
C. Samuel WEST, Plaintiff-Appellant,Johna May WEST, Plaintiff,v.COMMISSIONER OF INTERNAL REVENUE, Defendant-Appellee.
Nos. 93-4027, 93-4069.
United States Court of Appeals, Tenth Circuit.
Oct. 25, 1993.

ORDER AND JUDGMENT*
Before McKAY, Chief Judge, SETH and BARRETT, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  Tenth Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
C. Samuel West and his wife ("Wests") filed a pro se action in the United States District Court for the District of Utah entitled "Complaint in the Nature of Mandamus."   In essence, the Wests sought to compel the Appellee Commissioner of Internal Revenue to refund to them all of the taxes that they had paid since 1913.  In support of their position, the Wests argued that a letter attached to their complaint proved that the Commissioner of Internal Revenue had acknowledged that the Sixteenth Amendment had not been properly ratified and that all taxpayers were entitled to full tax refunds.  The district court granted Appellee's motion to dismiss for lack of subject matter jurisdiction and awarded to Appellee reasonable costs and attorney's fees pursuant to Rule 11 of the Federal Rules of Civil Procedure.  Mr. West appeals only the Rule 11 sanctions, and Mrs. West does not appeal.  We grant Mr. West's request to proceed in forma pauperis and affirm the district court.


3
The imposition of sanctions pursuant to Rule 11 is reviewed for an abuse of discretion.  Dodd Ins. Services v. Royal Ins. Co. of America, 935 F.2d 1152 (10th Cir.).  In assessing whether to sanction the Wests, the district court noted that they had filed numerous other frivolous lawsuits and pleadings.  In addition, the court observed that on at least one occasion the Wests had been cautioned by another Utah district court judge that they would be subjected to Rule 11 fines if they continued to file meritless motions in a separate case they had filed against the Internal Revenue Service.  Furthermore, the district court addressed our decision in Lonsdale v. United States, 919 F.2d 1440, 1448 (10th Cir.), in which we held a taxpayer's argument that the Sixteenth Amendment is invalid to be "completely lacking in legal merit and patently frivolous."


4
In light of our precedent and after carefully reviewing the record, we agree with the district court's conclusion that the "action now before the court is frivolous and a waste of judicial resources ... [and that t]here can be no argument that the complaint in this action is well grounded in fact or that it presents a good faith argument for reversing existing law."   Record on Appeal, Vol.  I, doc. 11, p. 4. We also conclude that Appellant's other arguments (1) that he was not in fact seeking an injunction and (2) that he was misrepresented by the district court as a "taxpayer" are wholly specious and meritless.


5
Despite our findings, we will not impose further sanctions on Appellant at this time as requested by Appellee.  However, we strongly caution Appellant from further abusing the already strained judicial system.


6
AFFIRMED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3